Title: From John Adams to the President of the Congress, No. 8, 23 February 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
     Paris, 23 February 1780. RC in John Thaxter’s hand PCC, No. 84, I, f. 279; docketed: “No. 8 Feby. 23. 1780 Letter from J. Adams recd. Oct. 16. sends News Papers &c.” LbC Adams Papers; notations: “Recd in Congress Oct. 15.”; by Thaxter: “No. 8.” and “In No. 8 were inclosed Triplicates of all the former Letters to Congress, and also a Copy of a Letter to the Marquiss de la Fayette, & his Answer, & a Copy of one to Mr. Genet and his Answer.” 
     Adams sent copies of and comments on the Mercure de France (the successor to Affaires de l’Angleterre et de l’Amérique), Courier de l’Europe, Gazette de France, and Gazette de la Haie. He noted that the Courier was thought to be influenced by the British ministry; that the Gazette de France was published by the French government, but was noted for its integrity; and that the Gazette de la Haie was a vehicle for British falsehoods. Regarding the Dutch paper, see vol. 6:215.
    